 1

 2

 3

 4

 5

 6

 7

 8                         UNITED STATES DISTRICT COURT
 9                       CENTRAL DISTRICT OF CALIFORNIA
10

11
     WBS, INC., a California corporation          Case No.: CV-15-07251 DDP (JCx)
                                                  Hon. Dean D. Pregerson Presiding
12   Plaintiff,
                                                 AMENDED JUDGMENT
13
     vs.
14

15
     JUAN CROUCIER, an individual,
     CROUCIER PRODUCTIONS, INC., a
16   California Corporation; ROB HOFFMAN,
17
     an individual, ONE MANAGEMENT and
     DOES 1 through 10, inclusive.
18
     Defendants.
19

20         On November 9, 2016 this Court issued its Order Re: Motions for Summary
21   Judgment (Docket No. 181) in which it, inter alia, adjudicated liability in favor of
22   Defendant Juan Croucier on the claims brought against him by Plaintiff WBS, Inc.
23         On June 7, 2017, the Court entered judgment in favor of all Defendants and
24   against Plaintiff WBS, Inc. (Docket No. 230).
25         On August 21, 2017, a Bill of Costs was entered, taxing costs in the amount of
26   $1,465.72 in favor of Juan Croucier and against WBS, Inc. (Docket No. 244).
27         WBS, Inc. appealed and Juan Croucier cross-appealed. On March 7, 2019, the
28   Ninth Circuit Court of Appeals affirmed this Court’s rulings save the denial of
                                               -1-
                                       AMENDED JUDGMENT
 1   Croucier’s motion for attorneys’ fees, and remanded the case for a further
 2   determination (Docket No. 229).
 3         On April 4, 2019, the Ninth Circuit Court of Appeals issued a Mandate stating,
 4   “The judgment of this Court, entered March 07, 2019, takes effect this date[]” and
 5   taxing costs against WBS, Inc. and in favor of Juan Croucier in the amount of
 6   $572.20 (Docket No. 246).
 7         On May 7, 2019, the Ninth Circuit Court of Appeals issued an Order awarding
 8   attorneys’ fees in the amount of $70,789.50 in favor of appellees/cross appellants
 9   Juan Carlos Croucier and Croucier Productions, Inc. and against appellant/cross-
10   appellee WBS, Inc. and amending the Court’s mandate (Docket No. 248).
11         On March 11, 2020 this Court issued an Order Re: Motion for Attorney Fees
12   (Docket No. 255) in which it granted Croucier an award of fees against WBS, Inc. in
13   the amount of $232,927.50 and found Plaintiff’s counsel Drew Sherman and Adli
14   Law Group P.C. jointly liable for $85,357 of that amount.
15         Pursuant to the above, Judgment in this case is hereby amended as follows:
16            1. WBS, Inc. (“WBS”), does not own the RATT trademarks, including
17               U.S. Reg. Nos. 1383344, 1383345, 1368246, and 1368245, as those
18               trademarks were never properly assigned to it from the RATT
19               Partnership;
20            2. WBS, Inc’s Complaint is dismissed with Prejudice as to all Defendants,
21               and WBS, Inc. shall take nothing;
22            3. Judgment is entered in favor of Juan Croucier and against WBS, Inc. in
23               the amount of $305,751.92, reflecting $303,717.00 in attorneys’ fees and
24               $2,034.92 in costs; and
25

26

27

28

                                              -2-
                                       AMENDED JUDGMENT
 1           4. It is further adjudged that Drew H. Sherman and Adli Law Group P.C.
 2              are jointly and severally liable to Juan Croucier for payment of
 3              $85,357.50 of the liability of WBS under this judgment.
 4

 5   IT IS SO ORDERED AND ADJUDGED.
 6

 7

 8   Date: March 24, 2020           By: _________________________________
                                        HONORABLE DEAN D. PREGERSON
 9
                                        UNITED STATES DISTRICT COURT
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                             -3-
                                     AMENDED JUDGMENT
